                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                 CRIMINAL ACTION NO. 18-10391-RGS

                     UNITED STATES OF AMERICA
                                     v.
                            DEREK SHEEHAN

                   MEMORANDUM AND ORDER ON
                 DEFENDANT’S MOTION TO SUPPRESS
                AND MOTION FOR A FRANKS HEARING

                             January 28, 2020

STEARNS, D.J.

     Defendant Derek Sheehan, who is charged with three counts of sexual

exploitation of children (child pornography), 18 U.S.C. §§ 2251(a) and (e),

seeks to suppress evidence seized under a Massachusetts state search

warrant issued by a Justice of the Hingham District Court. 1 In the law of

search and seizure there is a strong preference for the “informed and

deliberate determinations of magistrates.” United States v. Lefkowitz, 285

U.S. 452, 464 (1932). In recognition of this preference, courts reviewing

warrants “will accept evidence of a less ‘judicially competent or persuasive


     1 There were in fact two separate state warrants. Pursuant to the first
warrant, officers seized a cell phone and various other electronic devices
from Sheehan’s home. The second warrant authorized police to examine
the contents of the devices. Both warrants are at issue.
character than would have justified an officer in acting on his own without a

warrant.’” Aguilar v. Texas, 378 U.S. 108, 111 (1964), quoting Johnson v.

United States, 333 U.S. 10, 14 (1948). Warrants are not to be subjected to

niggling scrutiny but are to be tested in a “common-sense and realistic

fashion.”   United States v. Ventresca, 380 U.S. 102, 109 (1965).            A

“grudging or negative attitude” on the part of a reviewing court is

discouraged. Id. at 108-109; see also United States v. Johnson, 78 F.3d

1258, 1262 (8th Cir. 1996) (“absolute syllogistic precision” is not required).

      Whether a challenged warrant was issued on a sufficient showing of

probable cause is a question of law for the determination of the reviewing

court.   Beck v. Ohio, 379 U.S. 89, 96 (1964).        Probable cause means

“reasonable cause,” something significantly less exacting than “more likely

than not” or “by a preponderance of the evidence.” United States v. Melvin,

596 F.2d 492, 495 (1st Cir. 1979). Probable cause “merely requires that the

facts available to the officer would ‘warrant a man of reasonable caution in

the belief’ that certain items may be contraband or stolen property or useful

as evidence of a crime; it does not demand any showing that such a belief be

correct or more likely true than false.” Texas v. Brown, 460 U.S. 730, 742

(1983) (plurality opinion) (internal citation omitted).      As the probable

cause inquiry begins and ends with the four corners of the affidavit
                                       2
supporting the search warrant application, United States v. Vigeant, 176

F.3d 565, 569 (1st Cir. 1999), no evidentiary hearing was held. The court

did, however, hear oral argument from counsel involved on two separate

occasions, September 20, 2019, and after an order for additional briefing, on

November 15, 2019.

                         FACTUAL BACKGROUND
The first warrant
     The search warrant affidavit sworn by Norwell police officer Kayla
Puricelli on August 16, 2018, sets out the following pertinent facts. On June
28, 2018, Puricelli interviewed a woman who had presented herself at the
Nowell police station to report a sexual assault on her younger brother,
allegedly committed by Sheehan. In looking through her brother’s iPhone
(which she had brought with her), she stated that she had seen references to
a Massachusetts State Police file and a purported email exchange between
Sheehan and Rick Phelps, the Norwell police school resources officer. Later
that day, Puricelli spoke to the mother of a second boy who reported that she
had seen a reference to the same exchange of emails between Sheehan and
“Phelps” on her son’s phone. On June 30, 2018, Puricelli spoke to the father
of the first child who told her that Sheehan had given him a copy of the
supposed email exchange with Phelps. Sheehan told the father that Phelps
had contacted him regarding the investigation of a gossipy exchange of texts

                                      3
between his son and the second boy accusing Sheehan of being a pedophile.
In the email exchange, Phelps purports to tell Sheehan that the matter had
been resolved and that he had been exonerated.
      On July 9, 2018, a SAIN interview was held with the first boy at the
Plymouth Children’s Advocacy Center. Based on what was learned in that
interview, Puricelli and three other officers spoke again to the second boy’s
mother. She stated that Sheehan had told her that he had been investigated
by the State Police “because a kid made up an untrue accusation of him being
a pedophile, but that he was cleared be the State Police of any wrong doing
(sic).”   Dkt. #68-1 at 8.   Sheehan had also shown her a file with a State
Police logo on its cover which contained copies of the accusatory text
messages exchanged by the two boys.          On August 1, 2018, Puricelli,
accompanied by the other three officers, interviewed the father of a third boy
whose name had also come up during the SAIN interview. The father stated
that Sheehan had told him that he had been falsely accused, but later cleared
after an investigation conducted by Phelps and the State Police. Sheehan
had shown him a photo of the file displaying the logo of the State Police on
its cover.
      On August 14, 2018, the officers met again with the mother of the
second boy. She stated that her husband had been contacted earlier in the
spring by Sheehan who had told him that he had “to inform him of something
that could not wait.” Id. According to the mother, Sheehan had shown her

                                      4
husband a copy of a “State Police Report” containing the texts between the
two boys. The officers then spoke with her son who told them that Sheehan
had created the iPhone account that the boys had used for texting. In one
of the text messages the boys referred to Sheehan as a “literal child rpst (sic).”
Dkt. #68-1 at 9.
      On August 17, 2018, the officers spoke with the second boy in presence
of his mother. He confirmed that Sheehan had created the iPhone account
for his friend (the first boy), and that Sheehan regularly “spied” on his
friend’s text messages.    He also stated that Mac desktop computer in his
home office, “a bunch of laptops all over his home,” as well as an iPhone, an
iPad, monitors, and “a big server in his basement.” Id. The boy’s mother
had also told the police that she had spoken by telephone earlier that week
with Sheehan’s wife (at her request). Mrs. Sheehan told her that the police
were investigating Sheehan and “trying to turn her . . . against her husband.”
Id. Mrs. Sheehan also stated that the first boy’s accusation of having been
assaulted by Sheehan the summer before was a lie. Sheehan then joined the
conversation and urged her to tell the police that he had done nothing wrong.
      According to Puricelli, the State Police was able to corroborate, by way
of administrative subpoenas served on Google, that Sheehan had had created
the account used by the first boy for texting and that he had also created the
rickphelps21 Gmail account purportedly owned by Officer Phelps.
      Based on the facts summarized above, Puricelli concluded that

                                        5
probable cause existed to search Sheehan’s home for evidence related to the
state crimes of Impersonation of a Police Officer, Witness Interference &
Obstruction, Unauthorized Access to a Computer, and Identity Fraud. The
warrant application specifically asked for permission to seize computers,
tablets, cellular telephones, and media storage devices, all of which was
granted by the issuing Justice of the Hingham District Court.
The Second Warrant
     The second warrant was issued on August 29, 2018, on Officer

Puricelli’s application, also by the Hingham District Court. 2      Puricelli

sought permission, which was granted, to search the contents of the fifteen

electronic storage devices that had been seized from Sheehan’s home. 3 The

stated purpose of the search was to seize evidence of possession by Sheehan

of child pornography in violation of Mass. Gen. Laws, ch. 272, § 29C. After



     2 A third warrant was issued by a U.S. Magistrate Judge on September
19, 2018, on the application of Lisa Crandall, a Special Agent of the Federal
Bureau of Investigation, authorizing a second search of Sheehan’s home.
That warrant is not being contested by the instant motion to suppress.

     3   Although Puricelli did not specifically incorporate by reference her
first affidavit, she four times listed the docket number of the first warrant
(1858SW0035). She also disclosed that the first application involved the
seizure of the same items as named in the second, although in an
investigation of different crimes. Notably, the second warrant was given the
next successive docket number to the first (1858SW0036). It may be
reasonably inferred that the second judge would have been aware of the
earlier warrant issued by his court.
                                     6
relating information regarding the execution of the first search warrant and

the arrest of Sheehan at his home, Puricelli stated that she had been told by

the State Trooper, who had been tasked with downloading files from

Sheehan’s iPhone, that he had encountered pictures that he believed to be

child pornography. Specifically, the Trooper stated that he had observed

“images of prepubescent penises that lacked pubic hair.” Dkt. #68-2 at 5.

                              DISCUSSION

     As the court noted at the initial hearing, the parties had largely briefed

the motion to suppress on the issue of whether the warrant complied with

Massachusetts state law. It is true, as Sheehan contends, that a federal

court evaluating the admissibility of evidence seized pursuant to a state

search warrant will look to whether the supporting affidavits provided a

“substantial basis” for concluding that probable cause existed that evidence

related to the (state) crimes under investigation would be found. United

States v. Cordero-Rosario, 786 F.3d 64, 69 (1st Cir. 2015). See Gamble v.

United States, 139 S. Ct. 1960, 1979 (2019) (“Once the Fourth Amendment

was held to apply to the States as well as the Federal Government, however,

the silver platter doctrine was scuttled. . . . Now the fruits of unreasonable

state searches are inadmissible in federal and state courts alike.”). See also

Elkins v. United States, 364 U.S. 206, 213 (1960). On the other hand, it is
                                      7
well established that evidence gathered in conformity with federal law,

whether by state or federal authorities, “is admissible in federal court

proceedings without regard to state law.” United States v. Sutherland, 929

F.2d 765, 769 (1st Cir. 1991), quoting United States v. Little, 953 F.2d 1420,

1434 (9th Cir. 1984).    This is true even when the evidence “is obtained

pursuant to a state search warrant or in the course of a state investigation.”

United States v. Mitro, 880 F.2d 1480, 1485 n.7 (1st Cir. 1989).

      The reason for the rule is explained by the ancient doctrine of dual

sovereignty reaffirmed in Gamble. Significant differences exist between the

Supreme Court’s interpretation of the Fourth Amendment and the Supreme

Judicial Court’s more rights-oriented interpretation of the analog article 14

of the Massachusetts Declaration of Rights. One prominent and relevant

example entails the applicability of the “good faith mistake” doctrine.

Compare United States v. Leon, 468 U.S. 981 (1984) (recognizing a good

faith exception) with Commonwealth v. Hernandez, 456 Mass. 528, 533

(2010) (rejecting the exception as a matter of state law).         In another

significant respect state and federal law differ in that Massachusetts does not

follow the flexible “totality of the circumstances” test of probable cause

approved in Illinois v. Gates, 462 U.S. 213 (1983), but rather the “more

meticulous” standard set out in Aguilar v. Texas, 378 U.S. 108 (1964), and
                                      8
Spinelli v. United States, 393 U.S. 410 (1969).       See Commonwealth v.

Upton (II), 394 Mass. 363, 374 (1985).

      A federal court is also not bound by procedural differences between

state and federal law relating to the formalities of the warrant process.

Evidence gathered under a state warrant will be admitted in federal

proceedings if the warrant substantially complies with federal due process

requirements; strict adherence to Fed. R. Crim. P. 41(a) is not required.

United States v. Soule, 908 F.2d 1032, 1038-1039 (1st Cir. 1990).

Probable Cause: The First Warrant

      Sheehan’s principal argument is that Puricelli’s initial affidavit failed

to establish probable cause with respect to each of the state crimes she listed

as the object of the investigation. At issue are Impersonation of a Police

Officer, Mass. Gen. Laws ch. 268, § 33; Witness Interference & Obstruction

of Justice, Mass. Gen. Laws ch. 268, § 13B; and Unauthorized Access to a

Computer, Mass. Gen. Laws ch. 266, § 120F. 4


      4 Officer Puricelli also specified Identity Fraud, Mass. Gen. Laws ch.
266, § 37E, as a target crime. Identity fraud or theft under Massachusetts
law requires proof of four elements: “that a defendant (1) posed as another
person; (2) did so without that person’s express authorization; (3) used that
other person’s identifying information to obtain, or attempt to obtain,
something of value [including identity documents]; and (4) did so with the
intent to defraud.” Commonwealth v. Giavazzi, 60 Mass. App. Ct. 374, 376
(2004) (internal citation omitted). The theory on which Puricelli proceeded
                                      9
      Impersonation of a police officer under Massachusetts law requires

proof that a person falsely pretended to be a police officer and acted as such

or used his apparent authority to command another person to aid or assist

him in a matter pertaining to the official duty of an officer. Although the

court (and the parties) are unaware of any Massachusetts appellate case

discussing the elements of the crime, other states with similar statutes

require that the impersonation must be done with a deliberate or fraudulent

intent to induce reliance on the impersonator’s pretended acts. See, e.g.,

California Penal Code § 538d(a) (“fraudulently impersonating . . . or of

fraudulently inducing the belief that he or she is a police officer”); Arizona

Criminal Code § 13-2411(A) (“intent to induce another to submit to the

person’s pretended authority or to rely on the person’s pretended acts”). 5


was that Sheehan posed as Officer Phelps in part to deflect a potential
prosecution.     However, some five months before she presented her
affidavit, the Supreme Judicial Court had redefined a “thing of value” to
mean “something that has a market or monetary value.” Commonwealth v.
Escobar, 479 Mass. 225, 227, 229 (2018) (avoiding a criminal prosecution is
not a “thing of value” within the meaning of the Massachusetts statute).
Neither Puricelli nor the Hingham Clerk-Magistrate appear to have been
aware of the change in the law. The government concedes that the fourth
element of identity theft was not satisfied but suggests that the “good faith”
exception should apply. Gov’t.’s Br. at 15-16. As I find that probable cause
was established with respect to three of the other target offenses, there is no
compelling reason to reach the issue.

      5   The closest analogous federal criminal statute, 18 U.S.C. § 912, adds
                                       10
      Puricelli’s affidavit, while admittedly not a literary masterpiece, lays

out the steps that Sheehan took to assume the identity of Officer Rick Phelps

as part of a scheme to deflect parental complaints by the parents of the boys

described in the affidavit that might trigger an actual police investigation.

Sheehan created a phony Gmail account in Phelps’s name and then

fabricated an email exchange with himself in which Phelps purportedly

exonerates Sheehan of any sexual impropriety involving the boys. Sheehan

then shared this fictious email chain with the boys’ parents (the father of the

first boy, the father and mother of the second boy, and the father of the third

boy), supposedly corroborated by a phony Massachusetts State Police

“report” cobbled up by Sheehan, in an elaborate effort to convince the

parents that the boys were lying about his sexual misdeeds. 6 In the totality

of the circumstances, the affidavit establishes probable cause that Sheehan

deliberately and falsely represented himself to be Officer Phelps and that




an element missing from the state statute, the demanding or obtaining
something of value.

      6 As the government notes, Sheehan concedes the impersonation of
Officer Phelps. I agree with the government that his argument that he did
not use an “official” Norwell Police Department email account in doing so is
a distinction without a difference. See Gov’t.’s Br. at 10.
                                      11
evidence of the impersonation would be found stored in his electronic

devices, specifically his phone and computers.

      The Massachusetts witness intimidation statute, M.G.L. c. 268, § 13B,

has gone through several modern permutations. In the current version, as

amended most recently in 2018, the statute punishes three types of conduct

undertaken with the intent to interfere with the judicial process: (1) causing

or threatening to cause physical or emotional injury to any person protected

by the statute or doing harm to his or her economic interests and property;

(2) the offer of a gift or anything of value as a quid pro quo; or (3)

“mislead[ing], intimidate[ing], or harass[ing] another person who is a: (A)

witness or potential witness; (B) person who is or was aware of information,

records, documents or objects that relate to a violation of a criminal law . . .

with the intent to or with reckless disregard for the fact that it may; (1)

impede, obstruct, delay, prevent or otherwise interfere with: a criminal

investigation at any stage . . . .”         It is the third branch component

(misleading with the intent to interfere) that is at issue here.

      Under section 13B, the Commonwealth is not required to prove that a

crime had actually occurred – only the possibility that it had or, alternatively,

that an investigation had already begun. Commonwealth v. Fragata, 480

Mass. 121, 124-125 (2018); Commonwealth v. Garcia, 95 Mass. App. Ct. 1, 8
                                       12
(2019). The term “potential witness,” as used in the current and previous

iteration of the statute, includes any person who has or who might possibly

be called upon to testify in a judicial proceeding. Commonwealth v. Burt,

40 Mass. App. Ct. 275, 277-278 (1996). By using the word “potential,” the

statute includes persons who might have witnessed criminal conduct; there

is no requirement that the Commonwealth prove actual knowledge on the

witness’s part. Fragata, 480 Mass. at 125-126. “It is enough that the jury

reasonably conclude from the surrounding circumstances that it was likely

that the victim would furnish to an official investigating authority

information pertaining to the crime and that the defendant intended to

discourage such communication.” Commonwealth v. King, 69 Mass. App.

Ct. 113, 121 (2007). Finally, the Commonwealth is not required to show that

a criminal investigation had commenced or was ongoing or that the victim

was furnishing information to the authorities at the time the intimidating act

was undertaken. Id. 7

      Here there is every reason to believe (probable cause plus) that

Sheehan’s efforts to persuade the parents (in the case of the second child with


      7 I have set out Massachusetts law in perhaps more detail than
necessary as I agree with the government that the Sheehan’s restrictive
interpretation of section 13B is largely based on case law interpreting prior,
less expansive iterations of the statute. See Gov’t.’s Br. at 12-13.
                                      13
the aid of his wife) that he had been exonerated from any wrongdoing

involving their children was an attempt, however clumsy, to mislead and

dissuade them from initiating and cooperating with a police investigation of

his misconduct.

      The Massachusetts statute criminalizing unauthorized access to a

computer, Mass. Gen. Laws, ch. 266, § 120F, states:

      Whoever, without authorization, knowingly accesses a computer
      system by any means, or after gaining access to a computer
      system by any means knows that such access is not authorized
      and fails to terminate such access, shall be punished by
      imprisonment in the house of correction for not more than thirty
      days or by a fine of not more than one thousand dollars, or both.

      The requirement of a password or other authentication to gain
      access shall constitute notice that access is limited to authorized
      users.

      Here as related in the affidavit, Puricelli was told by the second boy

that Sheehan had created a Gmail account for the first boy (the alleged victim

of the assault) and that Sheehan “spied regularly” on the boy’s text messages

using a desktop computer and “a bunch of laptops all over his home.” It

may be that Sheehan was acting with the boy’s knowledge and permission in

eavesdropping on his text conversations, but that is an issue of fact that does

not detract from a finding of probable cause. See United States v. Ciampa,

793 F.2d 19, 22 (1st Cir. 1986) (“The standard of probable cause is the

                                      14
probability, not prima facie showing, of criminal activity.”).

Probable Cause: The Second Warrant

      Sheehan’s complaint with respect to the second warrant is based on

dicta in United Stats v. Brunette, 256 F.3d 14 (1st Cir. 2001), also a child

pornography case, which he reads to require either the attachment to the

affidavit of the allegedly obscene images or a written description in Lady

Chatterley detail, viz.

      [D]oes a given image fall within the statutory definition of child
      pornography? Only if there is probable cause to believe so may a
      search warrant issue. A judge cannot ordinarily make this
      determination without either a look at the allegedly
      pornographic images, or at least an assessment based on a
      detailed, factual description of them.

Id. at 18.

      In Brunette, the affiant, rather than describe the images, attempted to

parrot the language of the statute (“a prepubescent boy lasciviously

displaying his genitals”), a description that that the Court dismissed as a

mere “legal assertion.” Id. at 17.8 By contrast, Puricelli’s incorporation of

what the State Trooper reported (“images of prepubescent penises that

lacked pubic hair”) is not a mouthing of statutory formulation, is far more


      8The Brunette Court ultimately declined to suppress the images,
invoking the good-faith exception. Id. at 19-20.

                                      15
graphic than the language in Brunette, and is attributed to the first-hand

visual inspection and determination of the State Trooper tasked with

downloading the images.

      That said, the First Circuit’s suggestion of what the government fairly

describes as a “best practice,” see United States v. Syphers, 426 F.3d 461,

467 (1st Cir. 2005), is not a constitutional mandate and is not binding on

state courts as a matter of comity. See United States v. Morel, 922 F.3d 1,

11 (1st Cir. 2019) (“The ‘best practice’ judicial gloss cannot be imposed onto

state courts.”). 9

Other Warrant Issues

      Sheehan’s catch-all objections to the warrant can be dealt with

summarily. (1) The claim that the affidavit supporting the first warrant

failed to establish a “nexus” between his home and the likelihood that

evidence of the target crimes would be found there is rebutted by what the

second boy told Puricelli, that Sheehan had a “Mac desktop computer in his

home office, “a bunch of laptops all over his home,” as well as an iPhone, an

iPad, monitors, and “a big server in his basement.” Given that the three



      9 To the best of my knowledge, no Massachusetts appellate court has
ever applied the First Circuit’s “best practice” rule in a child pornography
search case.
                                     16
target crimes for which probable cause was established involved email

communications, real and fabricated, computer surveillance, and the mock-

up of a supposed police report, it was highly probable that corroborating

evidence would be found stored in the devices. (2) The first warrant was

not overbroad.      The seizing authority was specifically limited by the

magistrate to computer equipment, media storage devices, direct evidence of

the targeted crimes, and documents showing possession and control of the

target premises.     (3) The execution of the warrant did not exceed its

authorized scope as demonstrated by the items listed in the warrant return

filed with the issuing court.10

Motion for a Franks Hearing

      To be entitled to a “Franks” hearing, a defendant must make a

“substantial preliminary showing” that an affidavit contains intentionally

false or recklessly untrue statements that are material to a finding of

probable cause. Franks v. Delaware, 438 U.S. 154, 155-156, 170 (1978). A

showing of simple factual error in an affidavit is insufficient to trigger a

Franks hearing. United States v. Monaco, 700 F.2d 577, 580 (10th Cir.



      10 Sheehan has no standing to object to the seizure of an iPhone from
his wife’s personal possession, if such a thing happened. See Rawlings v.
Kentucky, 448 U.S. 98, 105 (1980).
                                     17
1983); United States v. Baldwin, 691 F.2d 718, 720 n.1 (5th Cir. 1982). The

reckless omission of material information from the affidavit may also raise a

Franks issue. United States v. Rumney, 867 F.2d 714, 720 (1st Cir. 1989); cf.

United States v. Atkin, 107 F.3d 1213, 1217 (6th Cir. 1997) (“[A]n affidavit

which omits potentially exculpatory information is less likely to present a

question of impermissible official conduct than one which affirmatively

includes false information.”).

      To mandate an evidentiary hearing, the challenger’s attack must
      be more than conclusory and must be supported by more than a
      mere desire to cross-examine. There must be allegations of
      deliberate falsehood or of reckless disregard for the truth, and
      those allegations must be accompanied by an offer of proof. They
      should point out specifically the portion of the warrant affidavit
      that is claimed to be false; and they should be accompanied by a
      statement of supporting reasons. Affidavits or sworn or
      otherwise reliable statements of witnesses should be furnished,
      or their absence satisfactorily explained.

Franks, 438 U.S. at 171.

      If a hearing is warranted, the defendant must prove the knowing falsity

or recklessness of the affiant’s statements by a preponderance of the

evidence. Id. at 156. The defendant must also show that any deliberately

false or reckless statement was material to the determination of probable

cause. If such a showing is made the offending statement is excised from the

affidavit, which is then reexamined for probable cause. Id., at 171-172; United

                                      18
States v. Veillette, 778 F.2d 899, 903-904 (1st Cir. 1985); see also Doescher

v. Estelle, 666 F.2d 285, 288 (5th Cir. 1982) (evidentiary hearing properly

denied where, even if all challenged material was excised, the affidavit

demonstrated probable cause); United States v. Alicea, 205 F.3d 480, 487

(1st Cir. 2000) (Franks hearings “are the exception, not the rule” given the

rigorous threshold a defendant must meet to be entitled to a hearing).

      Sheehan challenges three aspects of Puricelli’s affidavit: (1) that the

affidavit includes information that is not reflected in a written report of the

interview of the second child; (2) that Puricelli omitted information about

whether the first child knew that Sheehan was able to access his Gmail

account; and (3) that Puricelli omitted a first-hand description of the State

Police report. None of these niggles amounts to a “substantial preliminary

showing.”   There is no reason why Puricelli needed stick verbatim to a

written report of the second child’s interview, a report that as the

government points out, is identified by the Trooper who filed it as “a brief

summary,” especially given the fact that, as the affidavit makes clear, that

Puricelli, contrary to defendant’s contention, was physically present during

the interview. Whether the first child had given permission to Sheehan to

access his Gmail account (or had the ability to do so), as previously explained,

has no bearing on the finding of probable cause. Finally, I am at a loss to
                                      19
understand what purpose would have been served by the incorporation in

the affidavit of a “first-hand” description of the fabricated State Police

Report. 11                                 ORDER

     For the foregoing reasons, the motion to suppress is DENIED.          The

motion for a Franks hearing is also DENIED.


                                   SO ORDERED.
                                   /s/ Richard G. Stearns
                                   ____________________________
                                   UNITED STATES DISTRICT JUDGE




      11In her affidavit, Puricelli stated that a picture of the “Report” given
to one of her fellow investigators by the father of the third boy (who had
received it from Sheehan) showed “the Massachusetts State Police emblem
on the cover, with tabs dividing the sections of the ‘report.’” Dkt #68-1 at 8.
                                      20
